Citation Nr: 0917580	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nose disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 through June 
1964.  Following his discharge in June 1964, the Veteran also 
served in the United States National Guard for 26 years, from 
November 1973 through November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Veteran appeared and provided 
testimony at a Travel Board hearing that was held at the 
Roanoke RO in February 2009.

The Board notes that in a February 2009 rating decision 
service connection was granted for residual shell fragment 
wound scars on his nose and right lower extremity, and a 10 
percent evaluation was assigned based upon multiple, 
noncompensable, service-connected disabilities.


FINDINGS OF FACT

1.  A June 2001 rating decision denied service connection for 
a right knee disorder and a nose disorder; notice of the 
decision was issued on June 30, 2001; and the Veteran did not 
enter a notice of disagreement with this decision within one 
year of mailing of notice of the decision.

2.  A subsequent September 2002 rating decision denied 
reopening of service connection for a right knee disorder on 
the basis that new evidence received since the June 2001 
rating decision failed to establish a current right knee 
disability, including scars of the right knee.

3.  The evidence associated with the claims file subsequent 
to the June 2001 (service connection denial) and September 
2002 (reopening denial) rating decisions, when considered 
with previous evidence of record, relates to the factual 
issues of diagnoses of current right knee and nose 
disabilities, and whether the Veteran's current right knee 
and nose disorders were incurred in or aggravated by service, 
and raises a reasonable possibility of substantiating claims 
for service connection for a right knee disorder and a nose 
disorder.

4.  The Veteran did not experience a right knee injury in 
service; right knee symptoms were not chronic in service or 
continuous after service; arthritis of the right knee did not 
manifest within one year from discharge from active duty 
service; and the currently diagnosed degenerative arthritis 
of the right knee is not related to any injury or disease 
during his active duty service, including the March 1976 in-
service explosion with shell fragment wound to below the 
right knee.

5.  The Veteran did not experience a nose injury in service 
other than shell fragment wound to the bridge of the nose; 
nasal or breathing symptoms were not chronic in service or 
continuous after service; and the currently diagnosed chronic 
sinusitis with occasional nosebleeds is not related to any 
in-service injury or disease, including the March 1976 in-
service explosion with shell fragment wound to the bridge of 
the nose.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service 
connection for a nose disorder became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The September 2002 rating decision that denied reopening 
of service connection for a right knee disorder became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 

3.  The additional evidence associated with the file since 
the June 2001 rating decision that denied service connection 
for a nose disorder is new and material, and service 
connection for a nose disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

4.  The additional evidence associated with the file since 
the RO's September 2002 rating decision that denied reopening 
of service connection for a right knee disorder is new and 
material, and service connection for a right knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).

5.  A nose disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  38 C.F.R. 
§ 3.159 has been revised in part recently.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for a right knee disorder and a 
nose disorder in a March 2004 notification letter.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, as the Veteran's claims for service connection 
are being denied, as set forth fully below.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to re-open a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, the Board notes that the Veteran has 
not been prejudiced by any notice deficiencies insofar as the 
Veteran's request to reopen service connection for a right 
knee disorder and a nose disorder are being granted, as set 
forth fully below.
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, service 
personnel records, private treatment records, and VA medical 
center treatment records have been obtained.  Additionally, 
the Veteran was afforded VA examinations of his right knee 
and nose in December 2008.  The Veteran appeared an testified 
at a personal hearing.  For these reasons, the Board finds 
the VCAA notice and assistance requirements have been met. 

Service Connection and Reopening Laws and Regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim." 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995). For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

 Right Knee Disorder

In this case, the Board observes that the Veteran filed an 
original claim for service connection for a right knee 
disorder in May 2000.  That claim was denied in a June 2001 
rating decision issued by the RO in Roanoke, Virginia.  At 
the time of this decision, the record before the RO consisted 
of the Veteran's service treatment records from April 1961 
through June 1964, March 1976 Statement of Medical 
Examination and Duty Status report, December 1995 periodic 
examination from the Virginia Army National Guard, and 
January 2000 through April 2000 private treatment records 
from Harrisonburg Urology Associates and Rockingham Memorial 
Hospital.  As bases for its June 2001 denial of the Veteran's 
claim for service connection for a right knee disorder, the 
RO concluded that the evidence before it at that time did not 
show a permanent residual or chronic disability subject to 
service connection.

The Veteran was provided notice of the RO's denial in June 
2001, however, he did not file a notice of disagreement 
within one year of the mailing of notice to him.  In the 
absence of a timely filed appeal, the RO's December 1981 
rating decision became final under 38 U.S.C.A. § 7105(c).  

In February 2002, the Veteran filed a subsequent request to 
reopen service connection for a right knee disorder.  This 
request was denied by the RO in Roanoke, Virginia, a 
September 2002 rating decision, which was mailed to the 
Veteran on September 24, 2002.  The claims file reflects that 
the Veteran did not file a notice of disagreement within one 
year of the mailing of notice to him.  In the absence of a 
timely filed appeal, the RO's September 2002 rating decision 
denial of reopening of service connection also became a final 
decision under 38 U.S.C.A. § 7105(c).  

In March 2004, the Veteran requested VA to reopen service 
connection for a right knee disorder.  The question for the 
Board is now whether new and material evidence in support of 
the Veteran's claim has been received by the RO since the 
issuance of that final decision in September 2002.

In support of his March 2004 request to reopen, the Veteran 
submitted various correspondence with the Department of 
Veterans' Affairs for the Commonwealth of Virginia, Army 
National Guard Retirement Points History Statement, December 
1999 order of discharge, February 2003 letter from the 
Department of the Army, March 1976 service treatment record 
relating to treatment for shrapnel injuries, February 2000 
through September 2001 private treatment records from 
Harrisonburg Urology Associates and Rockingham Memorial 
Hospital, March 2000 bone scan, and a January 2002 treatment 
record from Dr. G.W. Harper, III.  In December 2008, the 
Veteran underwent a VA examination to assess the nature and 
etiology of his reported right knee symptoms.  The Veteran 
also appeared and provided testimony regarding his current 
right knee symptoms at a February 2009 Travel Board hearing.  

Although much of the documentation provided by the Veteran in 
support of his March 2004 request to reopen is duplicative, 
the Board finds that the March 2000 bone scan, January 2002 
treatment note from Dr. Harper, December 2008 VA examiner's 
report, and transcript of the February 2009 Travel Board 
hearing were not before the RO at the time of its initial 
June 2001 decision.  These records now raise the reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a right knee disorder because they pertain to 
the unestablished fact of a permanent residual or chronic 
right knee disability that is subject to service connection.

For all of the above reasons, the Board has determined that 
new and material evidence has been received, and that service 
connection for a right knee disorder should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran in light 
of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Turning to the merits of the claim for service connection for 
right knee disability, the Board finds that the Veteran did 
not experience a right knee injury in service, or chronic 
right knee symptoms in service.  A March 1976 Statement of 
Medical Examination and Duty Status report confirms that he 
was struck by shrapnel while erecting targets as part of a 5 
member detail during a training exercise.  According to the 
report, a dud had exploded within twelve feet of the Veteran 
and resulted in fragmentation wounds to his right knee, right 
cheek, and the bridge of his nose.  The report specifically 
indicates that fragments were "not in [the] knee joint but 
just below the knee."

Subsequent service treatment records do not reflect any 
continuing treatment for any right knee symptoms or reports 
of any other in-service knee trauma, injury, or disease.  
Clinical physical examinations that were performed in June 
1977, January 1982, February 1985, June 1986, January 1990, 
December 1993, and December 1995 revealed no abnormalities in 
either lower extremity.  At each examination, the Veteran 
denied any "trick" or locked knee condition; bone, joint, 
or other deformity; or arthritis, rheumatism, or bursitis.  
The Veteran's December 1995 examination report reflects that 
the Veteran reported his 1976 shrapnel injury to the service 
examiner, the report also reflects that the Veteran reported 
that he was in good health and denied having any current 
medical problems as a result of that incident.

At the February 2009 Travel Board personal hearing, the 
Veteran testified that he did not recall any in-service 
injuries to his knees other than his 1976 shrapnel injury.  
Although he testified that he has experienced continuing 
right knee pain since his 1976 injury, he also testified that 
he refused hospitalization following the injury because he 
did not wish his personnel record to reflect any such 
hospitalization, and that he did not seek in-service 
treatment for his claimed right knee symptoms for the same 
reasons.  Such recent testimony in 2009 regarding right knee 
symptoms allegedly experienced in service, made over 30 years 
after the events reported, is outweighed by the more 
contemporaneous histories the Veteran presented on multiple 
occasions in service after the 1976 event in which he denied 
any right knee injury or symptoms, and the more 
contemporaneous in-service clinical findings that showed that 
knee symptoms resolved, and that the shrapnel wound injury 
did not involve the knee joint.

The Board finds that the Veteran's right knee symptoms were 
not continuous after service, including that arthritis of the 
right knee did not manifest within one year from discharge 
from active duty service.  In addition to the service 
treatment record evidence showing resolution of right knee 
symptoms, and denial of chronic right knee symptoms in 
service, the earliest post-service evidence, either lay 
reported history or treatment record, is a March 2000 bone 
scan study which was performed as part of the Veteran's 
treatment for non-service-connected prostate cancer.  This 
bone scan study revealed increased uptake which was seen in 
both distal femurs at the knees.  The treating physician 
opined that this finding "could represent avascular 
necrosis."  Alternatively, the treating physician suggested 
that, "changes from bilateral, fairly symmetrical, prior 
knee trauma could also have this appearance."

The Board further finds that the weight of the competent 
evidence demonstrates that the currently diagnosed 
degenerative arthritis of the right knee is not related to 
any injury or disease during his active duty service, 
including the March 1976 in-service explosion with shell 
fragment wound to below the right knee.  A January 2002 
letter from the Veteran's private physician, Dr. G.W. Harper, 
III, reflects that he performed a physical examination of the 
Veteran's knees in December 2001.  In his letter, Dr. Harper 
summarized the March 2000 bone scan, stating, "[t]his bone 
scan revealed changes in the knees that suggest either 
avascular necrosis or previous trauma."  According to Dr. 
Harper, the Veteran reported a prior medical history of in-
service shrapnel wounds to his knees buttocks and knees.  Dr. 
Harper reported that in his December 2001 examination, he 
noted evidence of scarring over the right patella and in the 
proximal lower leg anterior to the right tibia.  He noted 
hypertrophic changes with crepitus in both knees.  Based upon 
the examination findings and the history provided by the 
Veteran, Dr. Harper opined that "the injuries [the Veteran] 
received while in active duty in the Armed Services could 
well have contributed to the development of the arthritis in 
his knees."

Treatment records from the VA medical center in Martinsburg, 
Virginia reflect that the Veteran received treatment for 
various symptoms at that facility from September 2004 through 
October 2008, but do not reflect any treatment for or 
complaints of any right knee symptoms.

In December 2008, the Veteran underwent a VA examination of 
his right knee.  At that time, he reported his in-service 
shrapnel injury and stated that he received shrapnel 
fragmentation wounds on the bridge of his nose, right cheek, 
just below the right knee, right buttock, and right thigh.  
Regarding his current symptoms, the Veteran reported ongoing 
right knee pain which had become progressively worse since 
onset.  He also reported stiffness, weakness, decreased speed 
of joint motion, and flare-ups of moderate pain which lasted 
for hours and which were caused by cold or damp weather, long 
periods of standing, especially on concrete surfaces.  On 
examination, the Veteran demonstrated a normal gait.  
Although abnormal shoe wear pattern was noted, which was 
indicative of abnormal weight shifting, this abnormal wear 
pattern was symmetrical and present on both feet.  
Examination of the right knee revealed crepitus, clicking, 
snapping, and grinding.  Range of motion testing revealed 
that the Veteran was able to perform flexion in both knees to 
130 degrees, which was indicative of normal range of motion.  
Although pain was noted with motion in the right knee, this 
pain did not cause additional limitation after three 
repetitions of motion of the right knee.  X-rays of the right 
knee revealed slight narrowing of the joint space medially, 
early hypertrophic spurring on the patella and on the 
intercondylar eminences.

Based upon the records review, the Veteran's reported history 
and complaints, and clinical findings, the December 2008 VA 
examiner diagnosed the Veteran with early osteoarthritis of 
the right knee, and offered the opinion that the 
osteoarthritis was less likely than not caused by or as a 
result of the Veteran's in-service shrapnel injury.  In 
support of his opinion, the VA examiner observed that the 
findings on examination were similar for both the left and 
right knees, and that imaging studies revealed a similar 
degree of arthritis in both knees.  According to the VA 
examiner, this is suggestive of changes caused by average 
wear and tear.  In further support of the conclusion, the VA 
examiner observed that the Veteran appeared to have been 
struck by shrapnel below the knee, and not directly on the 
knee joint.

In cases where, as here, there are competent but conflicting 
medical opinions, several matters must be addressed in 
determining the relative probative value and weight of the 
competing medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Additionally, the fact that an opinion is relatively 
speculative in nature also limits the probative value of that 
opinion.  For example, an examiner's opinion that a current 
disorder "could be" related to, or that there "may be" 
some relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Based upon the evidence of record, the Board finds that the 
weight of the competent evidence demonstrates that the 
Veteran's right knee osteoarthritis is not related to 
service.  The Board is mindful of the March 2000 bone scan, 
which was performed to assist in the diagnosis and treatment 
of the Veteran's non-service-connected prostate cancer.  
Although the March 2000 bone scan report detected changes in 
the Veteran's knees, it indicates that these changes 
suggested "either avascular necrosis or previous trauma," 
which provides alternate possible etiologies, and does not 
provide an opinion affirmatively relating the noted changes 
in the Veteran's knee to trauma.  Even if the nexus language 
in the March 2000 bone scan report were sufficient to allow 
the Board to conclude that the Veteran's right knee was 
injured as a result of a trauma, the report would not be 
sufficient to relate the right knee injury to the Veteran's 
1976 shrapnel injury or to any other injury that occurred in 
service because the evidence does not show a chronic right 
knee injury in service, but shows that the shrapnel wounds 
were not to the right knee, but were below the knee.  An 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). 

Although the Board also notes the January 2002 private 
opinion of Dr. Harper that, "the injuries he received while 
in active duty in the Armed Services could well have 
contributed to the development of the arthritis in his 
knees," this opinion is not supported by the remaining 
treatment records in the claims file, and is based on an 
inaccurate history of multiple right knee injuries in 
service.  The Veteran's service treatment records after the 
1976 incident are negative for any in-service complaints of 
right knee symptoms or treatment for right knee symptoms.  
Periodic physical examinations of the right knee performed 
during service from June 1977 through December 1995 revealed 
no abnormalities in either lower extremity.  In fact, the 
Veteran expressly denied any problems related to his 1976 
shrapnel injury at his December 1995 examination.  VA medical 
treatment records from September 2004 through October 2008 do 
not reflect any specific complaints of right knee symptoms or 
treatment for any such condition.  In fact, the Board notes 
that 
Dr. Harper's December 2001 evaluation represents the only 
records reflecting any treatment specifically for right knee 
complaints.  

Dr. Harper's nexus opinion is based upon an inaccurate 
understanding of the Veteran's medical history.  In his 
January 2002 report, he expressed positive findings in both 
of the Veteran's knees, and provided the opinion that the 
findings in both of the Veteran's knees were related to the 
1976 incident based upon the Veteran's report that he had 
been struck by shrapnel in both knees.  As set forth in the 
service records and by the Veteran's own Travel Board hearing 
testimony, the Veteran sustained shrapnel injury to his right 
knee but not to his left knee.  This discrepancy is addressed 
by the VA examiner in her December 2008 report, in which she 
observed that the Veteran demonstrated similar clinical 
findings in both knees and that this was indicative of 
ordinary wear and tear in both knees.  In view of the same, 
the VA examiner concluded that the Veteran's right knee 
disorder was less likely than not caused by or was a result 
of the Veteran's in-service shrapnel injury.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed at his 
February 2009 Travel Board hearing.  Although the Veteran's 
recent testimony generally asserted continuity of 
symptomatology since service, such a history is also 
substantially outweighed by the complete absence of treatment 
for this disorder in service, the sparse treatment received 
by the Veteran following service, the Veteran's own 
contemporaneous in-service and post-service histories that 
deny right knee injury in service, chronic right knee 
symptoms in service, or continuous right knee symptoms after 
service, and by the findings of the VA examiner as set forth 
in the December 2008 report.  In the absence of evidence of 
continuity of symptomatology of the right knee after service, 
to the extent medical opinions rely on reports of continuous 
post-service symptoms, the probative value of that opinion is 
diminished because it is based on the inaccurate factual 
assumption of continuous right knee symptoms.  Likewise, the 
probative value of the December 2008 VA is enhanced because 
it is based on a more accurate factual history that notes an 
absence of continuous post-service symptoms or treatment of 
the right knee.  As indicated, the Board has found as a fact 
that the Veteran's right knee symptoms were not continuous 
after service separation.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
experience needed to render either a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right knee 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Nose Disorder

In this case, the Board observes that the Veteran filed an 
original claim for service connection for a nose disorder in 
May 2000.  That claim was denied in a June 2001 rating 
decision issued by the RO in Roanoke, Virginia.  At the time 
of this decision, the record before the RO consisted of the 
Veteran's service treatment records from April 1961 through 
June 1964, March 1976 Statement of Medical Examination and 
Duty Status report, December 1995 periodic examination from 
the Virginia Army National Guard, and January 2000 through 
April 2000 private treatment records from Harrisonburg 
Urology Associates and Rockingham Memorial Hospital.  As 
bases for its June 2001 denial of the Veteran's claim for 
service connection for a nose disorder, the RO concluded that 
the evidence before it at that time did not show a permanent 
residual or chronic disability subject to service connection.

The Veteran was provided notice of the RO's denial in June 
2001; however, he did not file a notice of disagreement 
within one year of the mailing of notice to him.  In the 
absence of a timely filed appeal, the RO's June 2001 rating 
decision became final under 38 U.S.C.A. § 7105(c). 

In March 2004, the Veteran requested VA to reopen service 
connection for a nose disorder.  The question for the Board 
is now whether new and material evidence in support of the 
Veteran's claim has been received by VA since the issuance of 
the June 2001 final rating decision.

In support of his March 2004 request to reopen, the Veteran 
submitted various correspondence with the Department of 
Veterans' Affairs for the Commonwealth of Virginia, Army 
National Guard Retirement Points History Statement, December 
1999 order of discharge, February 2003 letter from the 
Department of the Army, March 1976 service treatment record 
relating to treatment for shrapnel injuries, February 2000 
through September 2001 private treatment records from 
Harrisonburg Urology Associates and Rockingham Memorial 
Hospital, March 2000 bone scan, and a January 2002 treatment 
record from Dr. G.W. Harper, III.  In December 2008, the 
Veteran underwent a VA examination to assess the nature and 
etiology of his reported nose symptoms.  The Veteran also 
appeared and provided testimony regarding his current nasal 
and respiratory symptoms at a February 2009 Travel Board 
hearing.  

Although much of the documentation provided by the Veteran in 
support of his March 2004 request to reopen is duplicative, 
the Board finds that the December 2008 VA examiner's report, 
and transcript of the February 2009 Travel Board hearing were 
not before the RO at the time of its initial June 2001 
decision.  These records now raise the reasonable possibility 
of substantiating the Veteran's claim for service connection 
for a nose disorder as they pertain to the unestablished fact 
of a permanent residual or chronic nose disability that is 
subject to service connection.

For all of the above reasons, the Board has determined that 
new and material evidence has been received, and that service 
connection for a nose should be reopened.  This claim will 
next be addressed by the Board on a de novo basis, an action 
that will not prejudice the Veteran in light of the ultimate 
outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to the merits of the reopened claim for service 
connection for a nose disorder, the Board finds that the 
Veteran did not experience a nose injury in service other 
than the shell fragment wound to the bridge of the nose, 
including that nasal or breathing symptoms were not chronic 
in service.  At the personal hearing, the Veteran testified 
that shrapnel from the incident had embedded inside of his 
nose and was removed from his nose through the use of needle 
nosed pliers.  Such testimony is outweighed by the Veteran's 
more contemporaneous in-service reporting of injury and 
symptoms, as well as the service treatment records, which 
reflect no complaints of or treatment for any nose-related 
disorders, and no evidence of shrapnel embedded inside his 
nose.  

The Board also finds that symptoms of nose disorder were not 
continuous after service.  On the question of continuous 
post-service symptoms, the Board notes that the December 2008 
VA examination report reflects the Veteran's history of onset 
of is nose symptoms in 1976 following his shrapnel injury, 
and that, since the shrapnel injury, he had experienced 
occasional nosebleeds which occurred approximately ten times 
per year, chronic sinus congestion, and one episode of 
sinusitis per year which lasted five to six days and was 
accompanied by sinus headaches.  The Veteran testified at the 
February 2009 hearing that he occasionally experienced 
nosebleeds.  

The Board finds that the Veteran's more recently reported 
history of continuous symptoms affecting the nose since 
service is outweighed by the negative service treatment 
evidence, including the Veteran's negative histories for 
evidence of nose symptoms, the negative post-service 
examination reports and histories, and the absence of 
evidence of treatment in the post-service period.  At 
physical examinations performed in June 1977, January 1982, 
February 1985, June 1986, January 1990, December 1993, and 
December 1995 revealed no nose or respiratory abnormalities, 
and the Veteran denied any symptoms related to his 1976 
shrapnel injury.  Post-service treatment records are negative 
for complaints or treatment for nose or respiratory disorder.  

The December 2008 examination revealed no evidence of sinus 
disease, nasal obstructions, nasal polyps, septal deviation, 
hypertrophy of the turbinates from bacterial rhinitis, or 
rhinoscleroma.  Based upon the history and examination, the 
examiner diagnosed the Veteran with chronic sinusitis with 
occasional nosebleeds.  

On the question of relationship of current disability to 
service, the Board finds that the currently diagnosed chronic 
sinusitis with occasional nosebleeds is not related to any 
in-service injury or disease, including the March 1976 in-
service explosion with shell fragment wound to the bridge of 
the nose.  The December 2008 VA examiner offered the opinion 
that such was not caused by or as a result of the Veteran's 
1976 shrapnel injury.  The VA examiner noted that her 
conclusion was supported by the absence of any findings of 
bone involvement such as fracture or loss of tissue.  
Although the examiner noted scar tissue on the Veteran's 
nose, she observed that the scar tissue was "very 
superficial."  The December 2008 VA examination revealed a 
diagnosis of chronic sinusitis with occasional nosebleeds 
which is not related to any in-service injury or illness.  
The VA examiner's conclusions are supported by the absence of 
in-service or post-service treatment, as well as by a the 
examiner's findings on examination of no bone involvement 
such as fracture or loss of tissue.

Currently, the only evidence of record supporting the 
Veteran's claim for service connection for a nose disorder is 
his own lay opinion, expressed at his February 2009 hearing.  
Even if the Veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, his 
testimony is substantially rebutted by the complete absence 
of treatment for this disorder either in service or after 
service, the Veteran's own reported histories in service and 
after service that including denial of any nose injury or 
symptoms, the absence of complaints or treatment for symptoms 
of nose disorder for many years after active duty service, 
and by the December 2008 findings of the VA examiner.  See 
Buchanan, 451 F.3d at 1336-7.
 
In the present case, the Veteran has not been shown to 
possess the requisite medical training, expertise, or 
experience needed to render either a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses 
and causation.



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a nose disorder, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received, service 
connection for a right knee disorder is reopened.

New and material evidence has been received, service 
connection for a nose disorder is reopened.

Service connection for a right knee disorder is denied.

Service connection for a nose disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


